Citation Nr: 1339749	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for hyperhidrosis.

3.  Entitlement to an increased rating for tinea versicolor with fungal infection of the feet and hands, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the appeal was later transferred to the RO in Wilmington, Delaware.

In November 2010, the Board remanded the case so as to afford the Veteran the opportunity to testify in support of the above-captioned claims.  Unfortunately, additional development is needed to honor his due process right for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2010 remand, the Veteran testified via videoconference at a September 2012 hearing before the undersigned.  Regrettably, however, a written transcript of the proceeding could not be produced.  The Board notified the Veteran of this development and advised him of his right to testify at another hearing.  38 C.F.R. § 20.717.  

In correspondence received in October 2013, the Veteran indicated that he wished to appear at a Board hearing at his local RO.  In light of his request, such a hearing should be scheduled on remand.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal to be held at the RO in Wilmington, Delaware.

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



